     Case 2:20-cv-00370 Document 10 Filed 07/22/20 Page 1 of 2 PageID #: 68



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


ANTYWYN GIBBS,

            Petitioner,

v.                                      Civil Action No. 2:20-cv-00370

DONNIE AMES,

            Respondent.


                       MEMORANDUM OPINION AND ORDER


            Pending is petitioner’s “Motion for Reconsideration,”

filed June 15, 2020.


            This action was previously referred to United States

Magistrate Judge Omar J. Aboulhosn for submission to the court

of his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).             On June 25,

2020, the magistrate judge entered a PF&R recommending that the

court construe petitioner’s “Motion for Reconsideration” as a

motion for voluntary dismissal, grant the motion for voluntary

dismissal, dismiss the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 without prejudice, and remove this

matter from the court’s docket.
   Case 2:20-cv-00370 Document 10 Filed 07/22/20 Page 2 of 2 PageID #: 69



          Petitioner having not filed any objections to the

PF&R, it is ORDERED that the findings made in the PF&R of the

magistrate judge be, and they hereby are, adopted by the court

and incorporated herein.


          Accordingly, it is ORDERED that:


  1. Construing petitioner’s “Motion for Reconsideration” as a

     motion for voluntary dismissal, petitioner’s motion for

     voluntary dismissal be, and it hereby is, granted.


  2. The petition for writ of habeas corpus pursuant to 28

     U.S.C. § 2254 be, and it hereby is, dismissed without

     prejudice.


  3. This action is stricken from the court’s docket.


          The Clerk is directed to forward copies of this

written opinion and order to petitioner, all counsel of record,

and the United States Magistrate Judge.


                                               ENTER: July 22, 2020




                                     2
